Citation Nr: 0327413	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-10 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin disorder of the 
face and groin.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  The Board 
finds that a VA examination addressing the etiology of the 
veteran's skin disorder of the face and groin is warranted.  
38 C.F.R. § 3.159(c)(4) (2003).  The veteran contends that 
throughout his service in Vietnam, he was exposed to sun and 
heat while fulfilling his service-related duties, and he did 
not have sunscreen.  The veteran stated that he incurred a 
rash in the groin two months after entry into service.  

The service medical records are devoid of any skin condition; 
however, a private clinical treatment record dated one month 
after separation from service, in January 1970, indicated 
that the veteran was treated for an cutaneous lesion on the 
right side of his forehead.  The examiner opined that the 
lesion appeared to be verruciform and was benign.

The veteran submitted correspondence from a private physician 
which states that the veteran was treated in July 1975 for 
complaints of burning of the face, primarily of the chin.  
There was clinical evidence of clearly visible capillary 
enlargement of the skin involving the chin; however, there 
was nothing clinically to treat.  The physician recommended 
that the veteran wear sun screen because he had considerable 
actinic damage.  In March 2000, the veteran presented with 
the same complaints of severe burning of the skin of the 
chin.  The physician opined that there was no isolated zone 
of actinic keratoses which would require liquid nitrogen 
treatment.  The veteran was advised to wear sun screen and to 
have bi-yearly check-ups for possible changes in the skin 
which would predispose him to malignancy.

The evidence of record also contains private medical records 
dated March 1999 through February 2001 in which the veteran 
received treatment for facial skin lesions and skin tags.

The veteran has not been afforded a VA medical examination to 
date for the specific purpose of determining whether the 
claimed skin disorder of the face and groin are etiologically 
related to service.  The Board finds that such an examination 
is necessary.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran of the requisite time 
allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed skin disorder of the face 
and groin.  The RO should forward the 
veteran's claims file to the VA 
examiner.  This examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that any skin disorder of 
the face and/or groin is etiologically 
related to service, particularly his 
skin complaints documented in service.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.

4.  The RO should review the examiner's 
report to ensure that all questions posed 
in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a new 
examination or obtaining additional 
medical records), such development should 
also be accomplished.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

5.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for skin disorder of the face 
and groin.  In this issuance, the RO 
should include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




